PER CURIAM.
Appellee Barnett Bank-<rf"South Florida, N.A., correctly concedes that the trial court abused its discretion in setting aside the amended final judgment, Fla.R.Civ.P. 1.540(b), where, as here, Barnett Bank failed to allege facts justifying such relief and to submit affidavits or other sworn statements in support of its request for relief. Napco Paints, Inc. v. LaPorte *555(U.S.), Inc., 490 So.2d 1023 (Fla. 3d DCA 1986); Newkirk v. Florida Ins. Guar. Ass'n, Inc., 464 So.2d 1256 (Fla. 3d DCA 1985); Tompkins v. Kraemer, 402 So.2d 35 (Fla. 3d DCA 1981). We, therefore, reverse the order setting aside the judgment. On remand, the trial court is directed to reinstate the judgment.
Reversed and remanded.